Title: To Benjamin Franklin from Joshua Johnson, 28 October 1779
From: Johnson, Joshua
To: Franklin, Benjamin


Sir.Nantes 28 Octo. 1779
I did myself the Honour to address you the 23 & 29 April and the 11 May to nither of which have I been favoured with an Answer, as the first was on the Business of the State I had sanguine hopes of hearing from you and which would have better enabled me to have wrote the Governor & Council on that Subject. I now trouble you to inform me whether under the Treaty of Alliance between France & America any American taking a Home & Settling in France is esteemed a Subject to his Catholick Majesty and whether they are liable to the Caputation Tax & Soldiers Quartered on them, your explanation will not only oblige me but determine me in my continuance in this Country or not.— An American Vessell is a few Days arrived in this River from Baltimore she left that City on the 28 of that Month and the Capes of Virginia the 20th September. The Capn. had heard nothing of Count De Estangs being on the Coast. Inclosed I forward three News Papers all that he brought with him— I have the Honour to be with great regard. Sir. Your most Obedt. Hb’le Servant
Joshua Johnson
His Excellency Benjamin Franklin Esqr. Passy.
 
Addressed: His Excellency / Benjamin Franklin Esqr. / Plenipotentiary of the thirteen / United States / Passey / Proche Paris.
Notation: J. Johnson Oct 28. 79
